Name: COMMISSION REGULATION (EC) No 1152/95 of 22 May 1995 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  trade policy;  plant product
 Date Published: nan

 23. 5. 95 EN Official Journal of the European Communities No L 116/19 COMMISSION REGULATION (EC) No 1152/95 of 22 May 1995 on the supply of cereals as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 3 607 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1995. For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . f5) OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 116/20 fEN Official Journal of the European Communities 23 . 5. 95 ANNEX I LOT A 1 . Operation Nos ('): see Annex II 2. Programme : 1994 3. Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag (tel. (31 70) 330 57 57 ; fax 364 17 01 ; telex 30960 EURON NL) 4. Representative of the recipient (^ : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900) 7. Characteristics and quality of the goods (3) f7) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA 1 (f)) 8 . Total quantity : 1 503 tonnes (3 607 tonnes of cereals) 9. Number of lots : 1 ; see Annex II 10 . Packaging and marking (*) (8) (9) (10) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA. 2 (c) and IIA3) Language to be used for the marking : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment (") 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 26. 6  16. 7. 1995 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 6. 6. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 20. 6. 1995 (b) period for making the goods available at the port of shipment : 10  30. 7. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, Rue de la Loi/Wetstraat 200 , B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 29610 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 31 . 5. 1995, fixed by Commission Regulation (EC) No 956/95 (OJ No L 97, 29. 4. 1995, p. 22) 23. 5. 95 EN Official Journal of the European Communities No L 116/21 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 157/95 (OJ No L 24, 1 . 2. 1995, p. 1 ), shall not apply to this amount. 0 The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (*) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  fumigation certificate (the cargo shall be fumigated with alumine phosphine). (8) Notwithstanding OJ No C 114, point IIA (3) (c) is replaced by the following : 'the words "European Community"'. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (10) See second amendment to OJ No C 114 published in OJ No C 135, 26. 5. 1992, p. 20 . (u) Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. 23 . 5 . 95No L 116/22 EN Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  BILAGA II  LIITE II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Parti ErÃ ¤ Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Total kvantitet (ton) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Delkvantitet (ton) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Aktion nr Toimi N:o PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino BestÃ ¤mmelseland MÃ ¤Ã ¤rÃ ¤maa Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli A 1 503 Al : 198 1263/94 PerÃ º Espanol A2: 990 1478/94 Uganda English A3: 315 1542/94 Haiti FranÃ §ais